DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a bead member and associated tire in the reply filed on November 15, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 2006/0249238) and further in view of (a) Matsumura (US 2007/0209744) and/or Takeda (JP 2007-91151) and (b) Chu (US 11,060,215).   
As best depicted in Figure 2, Maruoka is directed to a tire construction comprising a bead wire 5, a first bead filler or apex 14, and a second bead filler 15a.  Maruoka further teaches that said first bead filler is formed with a low modulus rubber (Paragraph 40) and said second bead filler is formed with a material having a greater modulus than said first bead filler (Paragraph 69).  In such an instance, however, Maruoka is silent with respect to the use of resin materials, as opposed to rubber materials, in respective bead fillers.
In any event, it is extremely well known and conventional to alternatively use rubber or resin materials in any number of tire components, including bead fillers, as shown for example by Matsumura (Paragraph 25) and/or Takeda (Paragraph 12).  It is emphasized that rubbers and 
Lastly, regarding claim 1, Maruoka teaches that respective fillers can have significantly different properties (complex modulus can differ by as much as 45 MPa) (Paragraphs 40 and 69).  This clearly suggests the use of different base materials (different resin materials) in respective fillers.  Given the use of different resin materials, it reasons that the modified tire of Maruoka encompasses two embodiments: one in which a resin material in the first bead filler has a smaller melting point than a resin material in the second bead filler and one in which a resin material in the first bread filler has a greater melting point than a resin material in the second bead filler.  It is emphasized that there are only two embodiments when using different resin materials in respective bead fillers.  One of ordinary skill in the art at the time of the invention would have found it obvious to use either embodiment in the tire of Maruoka absent a conclusive showing of unexpected results.  Looking at Tables 1 and 2 in Applicant’s original disclosure, all of the comparative examples include first and second bead fillers having the same modulus and such is inconsistent with the teachings of the closest prior art of record.  It is unclear if any realized benefits are simply a function of using materials having greater modulus properties in a second bead filler as compared to a first bead filler (and completely independent 
	Regarding claims 2 and 13-16, melting points between 175°C and 225°C are consistent with the thermoplastic materials taught by Matsumura and/or Takeda (Paragraph 16) (and those disclosed by Applicant).
	As to claims 3 and 13, a wide variety of thermoplastic materials taught by Takeda (e.g. thermoplastic elastomers), for example, would be expected to demonstrate impact strengths in accordance to the claimed invention.  It is emphasized that Takeda teaches the exemplary use of polyamide based thermoplastic elastomers and polyester based thermoplastic elastomers (Paragraph 14) and these materials mimic those described by Applicant as resulting in impact strengths of at least 5 kJ/m2.      
	With respect to claim 4, said second bead filler has considerably greater mechanical properties than said first bead filler.
	As to claims 5, 7, 8, 15, and 16, the thermoplastic materials (e.g. thermoplastic resin, thermoplastic elastomers) taught by Takeda, for example, in Paragraphs 14 and 16 substantially overlap those disclosed by Applicant and as such, it reasons that the modified tire of Maruoka would include first and second bead fillers that satisfy the claimed invention.  It is emphasized that an inventive concept of Maruoka is the use of a second bead filler demonstrating superior 
	Regarding claims 6 and 16, as detailed above, a critical aspect of Maruoka is the general inclusion of a second bead filler having superior mechanical properties, as compared to a first bead filler.  The particular selection of the base material in respective bead fillers would have been well within the purview of one having ordinary skill in the art at the time of the invention.  This is particularly evident in view of Matsumura and Takeda.  Additionally, the use of the same type of resin material having differing properties is encompassed by the broad teaching to use materials having greater mechanical properties in the second bead filler, as compared to the first bead filler.       
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka, Matsumura, Takeda, and Chu as applied in claim 1 above and further in view of Wells (GB 1,059,821).  
The tire of Maruoka includes a conventional bead core.  While Maruoka fails to expressly describe the presence of a resin layer that covers the bead wires of the bead core, such is consistent with the common manner in which tire bead cores are formed, as shown for example by Wells (Page 1, Lines 78+).   Resin layer 6 corresponds with the claimed resin layer C. One of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional bead core as the bead core in Maruoka and such is seen to satisfy the claimed tire structure.      
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka, Matsumura, Takeda, and Chu as applied in claim 1 above and further in view of Bocquet (US 4,754,794, of record). 
The tire of Maruoka includes a conventional bead core.  While Maruoka fails to expressly describe the presence of a resin layer that covers the bead wires of the bead core and adhesive layer between said resin layer and a bead wire, such is consistent with the common manner in which tire bead cores are formed, as shown for example by Bocquet (Figure 1).   Sheath layer I corresponds with the claimed adhesive layer and sheath layer II corresponds with the claimed resin layer.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional bead core as the bead core in Maruoka and such is seen to satisfy the claimed tire structure.      
	With respect to claim 11, Bocquet teaches a wide variety of materials, including thermoplastic materials (Column 2, Lines 61+ and Column 4, Lines 52+).  One of ordinary skill in the art at the time of the invention would have recognized the general disclosure of thermoplastic materials as including functionalized thermoplastic materials (functional groups are conventionally included in a wide variety of materials, both within the tire industry and outside the tire industry, to provide desired properties and form a strong attachment with adjacent layers). 
Regarding claim 12, Bocquet teaches an exemplary embodiment in which said adhesive layer (sheath layer I) has a melting temperature of 255 degrees Celsius (Column 5, Lines 25+).  An inventive feature of Bocquet, however, is the inclusion of an adhesive layer or sheath I having a greater melting temperature than a covering resin layer or sheath II (Column 2, Lines 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 3, 2021